PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,171,306
Issue Date:    Nov 9, 2021
Application No. 15/974,903
Filing or 371(c) Date:  May 9, 2018
Attorney Docket No.   LUO-3 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Request for Certificate of Correction under 37 CFR 1.323 and Petition under 37 CFR 3.81 filed January 28, 2022, which is being treated as a request to correct the applicant by way of a Certificate of Correction pursuant to 37 CFR 1.182. 

The petition is GRANTED.

Any petition filed under 37 CFR 1.182 must be accompanied by a petition fee set forth under 37 CFR 1.17(f) (currently $420 undiscounted).  Petition has submitted $140 to correct the Assignee Data (37 CFR 3.81). However, since what Petitioner has requested to be corrected is the Applicant, an additional fee of $280 was required and has been charged to Deposit Account No. 03-2468, as authorized.
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET